Citation Nr: 0946708	
Decision Date: 12/09/09    Archive Date: 12/18/09

DOCKET NO.  88-46 891A	)	DATE
	)
	)
On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas


THE ISSUES

1.  Whether new and material evidence has been received to 
reopen the claim of service connection for Reiter's syndrome, 
secondary to service-connected shigellosis.

2.  Entitlement to service connection for arthritic joint 
injury to include as due to exposure to Agent Orange.

3.  Entitlement to service connection for hearing loss.

4.  Entitlement to an initial rating higher than 30 percent 
for posttraumatic stress disorder.  

5.  Entitlement to an initial rating higher than 20 percent 
for lumbar spine strain.  


REPRESENTATION

Veteran represented by:  The American Legion

WITNESS AT HEARINGS ON APPEAL
Veteran 
ATTORNEY FOR THE BOARD

Debbie A. Riffe, Counsel


INTRODUCTION

The Veteran, who is the appellant, served on active duty from 
October 1968 to April 1970.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal of several rating decisions, beginning with the 
appeal of a June 1988 rating decision by a Department of 
Veterans Affairs (VA) Regional Office (RO).  Subsequently, 
the Veteran perfected appeals of rating decisions in November 
1999, May 2001, March 2002, November 2002, April 2004, April 
2005, and May 2005.  

Due to an administrative error resulting in a significant 
delay in initially docketing the case, the Board has granted 
the Veteran's motion to advance the case on the docket by 
assigning a 1988 docket number.

In July 2003 and March 2006, the Veteran appeared at hearings 
before the undersigned then Acting Veterans Law Judge, who 
has been designated to make the final disposition of this 
proceeding for VA.  Transcripts of the hearings are part of 
the record now before the Board.  

In March 2004, the Board remanded this case to the RO.  In 
November 2006, of the 27 issues on appeal the Board 
promulgated a decision on all but 8 issues, which it remanded 
to the RO.  



Subsequently, the issues of service connection for tinnitus 
and a bilateral shoulder disability were granted in a March 
2007 rating decision, and the appeal regarding service 
connection for umbilical hernia secondary to service-
connected shigellosis was not perfected following the 
issuance of a statement of the case on the matter in February 
2007.  The remaining issues are the five issues indicated on 
the first page of this document.  

As for the application to reopen a claim of service 
connection for Reiter's syndrome, secondary to service-
connected shigellosis, the Board in April 2009 requested an 
independent medical expert opinion concerning the claim 
pursuant to 38 C.F.R. § 20.901.  The opinion has been 
received and the Veteran has been provided a copy of the 
opinion in July 2009 with an opportunity to respond with any 
additional argument or evidence.  He responded with 
additional statements, and duplicative records already on 
file, accompanied by a waiver of RO initial review of the 
evidence.  38 C.F.R. § 20.1304.  

Also of record is a letter signed by the Veteran's siblings, 
which was received by the Board in August 2009, relevant to 
the Veteran's joint problems, shigellosis, and Reiter's 
syndrome.  The letter was not accompanied by a waiver of RO 
initial review of the evidence, but given the favorable 
outcome of the decision addressing the arthritic joint 
condition, Reiter's syndrome, and shigellosis, it is not 
necessary to refer the evidence to the RO for initial 
consideration.  

The issue of service connection for hearing loss is addressed 
in the REMAND portion of the decision below and is REMANDED 
to the RO via the Appeals Management Center in Washington, 
DC.




FINDINGS OF FACT

1.  In a rating decision in December 1988, the RO denied the 
claim of service connection for Reiter's syndrome, including 
as secondary to service-connected shigellosis; the Veteran 
was notified of the adverse determination in a January 1989 
letter as well as in a supplemental statement of the case 
issued in January 1989, which informed him that he must 
respond to perfect his appeal as to the issue; he did not 
perfect his appeal of the rating decision, and the rating 
decision became final by operation of law based on the 
evidence of record at the time. 

2.  The additional evidence presented since the rating 
decision in December 1988 by the RO, denying service 
connection for Reiter's syndrome, is not cumulative or 
redundant of evidence previously considered and by itself or 
when considered with previous evidence relates to an 
unestablished fact necessary to substantiate the claim of 
service connection.  

3.  There is competent medical evidence to show that the 
Veteran currently has Reiter's syndrome that is etiologically 
related to shigellosis, which is a service-connected 
disability.

4.  There is competent medical evidence to show that the 
Veteran currently has an arthritic joint condition that is 
etiologically related to shigellosis, which is a 
service-connected disability.  

5.  Since the effective date of his award of service 
connection, the Veteran's posttraumatic stress disorder is 
shown to be productive of a disability picture that more 
nearly approximates that of occupational and social 
impairment with reduced reliability and productivity, and 
difficulty in establishing and maintaining effective 
relationships; his disability picture is without evidence of 
occupational and social impairment with deficiencies in most 
areas due to such symptoms as suicidal ideation, obsessional 
rituals that interfere with routine activities, illogical or 
obscure speech, near-continuous panic affecting the ability 
to function independently and appropriately, spatial 
disorientation, neglect of personal appearance and hygiene, 
and inability to establish and maintain effective 
relationships.

6.  Since the effective date of his award of service 
connection, the Veteran's lumbar spine strain is manifested 
by chronic low back pain, moderate limitation of motion (at 
worst, forward flexion was to 60 degrees, extension to 10 
degrees, and lateral flexion to 20 degrees, and rotation to 
30 degrees) with pain and without radicular complaint, and X-
ray findings of degenerative joint disease; there is no 
objective evidence to demonstrate that the lumbar spine 
disability is productive of severe impairment, that there are 
incapacitating episodes having a total duration of at least 
four weeks during a 12-month period, or that there is actual, 
chronic neurologic deficit affecting the lower extremities.


CONCLUSIONS OF LAW

1.  New and material evidence has been presented to reopen 
the claim of service connection for Reiter's syndrome 
secondary to service-connected shigellosis.  38 U.S.C.A. §§ 
5108, 7105(c) (West 2002); 38 C.F.R. §§ 3.104, 3.156 (2009).  

2.  Reiter's syndrome is proximately due to service-connected 
shigellosis.  38 U.S.C.A. §§ 1110, 5107(b) (West 2002); 38 
C.F.R. §§ 3.303, 3.310 (2009).

3.  An arthritic joint condition is proximately due to 
service-connected shigellosis.  38 U.S.C.A. §§ 1110, 5107(b) 
(West 2002); 38 C.F.R. §§ 3.303, 3.310 (2009).

4.  The criteria for the assignment of an initial 50 percent 
schedular rating for service-connected posttraumatic stress 
disorder have been met.  38 U.S.C.A. §§ 1155, 5107(b) (West 
2002); 38 C.F.R. §§ 4.7, 4.130, Diagnostic Code 9411 (2007).



5.  The criteria for an initial rating higher than 20 percent 
for lumbar spine strain have not been met.  38 U.S.C.A. §§ 
1155, 5107 (West 2002); 38 C.F.R. §§ 4.7, 4.71a including 
Diagnostic Codes 5292, 5295 (effective prior to September 26, 
2003), Diagnostic Code 5293 (effective prior to and on 
September 23, 2002), and Diagnostic Codes 5237, 5242, 5243 
(effective on September 26, 2003); 38 C.F.R. § 4.124a, 
Diagnostic Code 8520 (2009).

The Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, codified in part at 38 U.S.C.A. §§ 5103, 5103A, and 
implemented in part at 38 C.F.R § 3.159, amended VA's duties 
to notify and to assist a claimant in developing information 
and evidence necessary to substantiate a claim.  

As the decision regarding the application to reopen the claim 
of service connection for Reiter's syndrome is favorable to 
the Veteran, no further action is required to comply with the 
VCAA.  Moreover, as the decision regarding the reopened claim 
of service connection for Reiter's syndrome, on the merits, 
and the claim of service connection for arthritic joint 
injury, are favorable to the Veteran, no further action is 
required to comply with the VCAA.  

Duty to Notify

Under 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b), when VA 
receives a complete or substantially complete application for 
benefits, it will notify the claimant of the following: (1) 
any information and medical or lay evidence that is necessary 
to substantiate the claim, (2) what portion of the 
information and evidence VA will obtain, and (3) what portion 
of the information and evidence the claimant is to provide.  
The notification requirements are referred to as Type One, 
Type Two, and Type Three, respectively.  See Shinseki v. 
Sanders, 556 U.S. __, 129 S. Ct. 1696 (April 21, 2009).  



Also, the VCAA notice requirements apply to all five elements 
of a service connection claim.  The five elements are: (1) 
veteran status; (2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
(4) degree of disability; and (5) effective date of the 
disability.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).

In a claim for increase, the VCAA requirement is generic 
notice, that is, the type of evidence needed to substantiate 
the claim, namely, evidence demonstrating a worsening or 
increase in severity of the disability and the effect that 
worsening has on employment.  Vazquez-Flores v. Shinseki, 580 
F.3d 1270 (Fed. Cir. 2009) (interpreting 38 U.S.C.A. 
§ 5103(a) as requiring generic claim-specific notice and 
rejecting veteran-specific notice as to the effect on daily 
life and as to the assigned or a cross-referenced Diagnostic 
Code under which the disability is rated).

The VCAA notice must be provided to a claimant before the 
initial unfavorable adjudication by the RO.  
Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

With regard to the claims for a higher rating, the RO 
provided the Veteran with content-complying VCAA notice on 
the underlying claims of service connection for posttraumatic 
stress disorder and a back disability, by letters in February 
2004 and March 2004.  Where, as here, service connection has 
been granted and initial disability ratings have been 
assigned, the typical service connection claim has been more 
than substantiated, it has been proven, thereby rendering 38 
U.S.C.A. § 5103(a) notice no longer required because the 
purpose that the notice was intended to serve has been 
fulfilled.  Furthermore, once a claim for service connection 
has been substantiated, the filing of a notice of 
disagreement with the RO's decision does not trigger 
additional 38 U.S.C.A. § 5103(a) notice.  Therefore, further 
VCAA notice under 38 U.S.C.A. § 5103(a) and § 3.159(b)(1) is 
no longer applicable in the claims for a higher rating for 
posttraumatic stress disorder and lumbar spine strain.  
Dingess, 19 Vet. App. 473.



Duty to Assist

Relevant to its obligation to assist a claimant, VA has also 
made reasonable efforts to identify and obtain relevant 
records in support of the higher rating claims.  38 U.S.C.A. 
§ 5103A (a), (b) and (c).  The RO has obtained pertinent VA 
treatment records.  The Veteran himself has submitted private 
medical records, such as a report from G.L., M.D., dated in 
November 2005, for consideration.  He has not identified any 
additionally available evidence for consideration in his 
appeal.  

Further, VA has conducted necessary medical inquiry in an 
effort to substantiate the claims.  38 U.S.C.A.§ 5103A(d).  
The Veteran was afforded VA examinations in April 2003 
(spine), April 2005 (spine), and January 2007 (spine and 
posttraumatic stress disorder), specifically to evaluate the 
nature and severity of the disabilities at issue.  

As there is no indication of the existence of additional 
evidence to substantiate the claims, the Board concludes that 
no further assistance to the Veteran in developing the facts 
pertinent to the claim is required to comply with the duty to 
assist.


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  New and Material Evidence to Reopen Reiter's Syndrome 
Claim

In a rating decision in December 1988, the RO denied service 
connection for Reiter's syndrome on the basis that the 
condition was not shown by the evidence of record.  In a 
letter dated in January 1989 as well as in a supplemental 
statement of the case issued in January 1989, the RO notified 
the Veteran of the adverse determination.  In the letter 
accompanying the supplemental statement of the case, the RO 
informed the Veteran that he must respond to perfect an 
appeal as to the issue.  As he did not respond to the 
supplemental statement of the case, and indicate his 
intention to continue an appeal regarding Reiter's syndrome, 
the rating decision became final by operation of law.  The 
claim, however, may be reopened if new and material evidence 
is presented.  38 U.S.C.A. § 7105(c); 38 C.F.R. §§ 3.104, 
3.156.  

The evidence of record at the time of the December 2008 
rating decision included service treatment records from the 
Veteran's period of active duty from October 1968 to April 
1970, a VA examination report in July 1973, hearing 
testimony, and medical abstracts.  The service treatment 
records do not show that the Veteran was treated for Reiter's 
syndrome.  At the time of a VA examination in 1973, three 
years after discharge from service, the musculoskeletal 
system demonstrated full range of motion in the spine and all 
joints without pain.  At a personal hearing in November 1988, 
the Veteran testified in regard to his service-connected 
shigellosis and asserted that the condition went "hand in 
hand" with Reiter's syndrome and his problems with 
arthritis.  At the hearing, the Veteran submitted abstracts 
from medical journals in support of his claim that Reiter's 
syndrome may be related to shigellosis.  The journal articles 
indicate, among other things, that many reactive arthritis 
syndromes are triggered by enteric infection, including 
Shigella.  

As the unappealed rating decision of December 1988 by the RO 
became final based on the evidence then of record, new and 
material evidence is required to reopen the claim.  38 
U.S.C.A. § 5108.  

In September 2001, the Veteran submitted a statement 
expressing his desire to reopen his claim for service 
connection for Reiter's syndrome.  

"New evidence" means existing evidence not previously 
submitted to agency decision makers; "material evidence" 
means existing evidence that, by itself or when considered 
with previous evidence of record, relates to an unestablished 
fact necessary to substantiate the claim.  "New and material 
evidence" can be neither cumulative nor redundant of the 
evidence of record at the time of the last prior final denial 
of the claim sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim.  38 
C.F.R. § 3.156(a).  

For the purpose of establishing whether new and material 
evidence has been obtained, the credibility of the evidence, 
although not its weight, is to be presumed.  Justus v. 
Principi, 3 Vet. App. 510, 513 (1992).

The additional, non-duplicative evidence presented since the 
rating decision in December 1988 includes an opinion of a 
private physician, who stated in March 2008 that although the 
Veteran did not have full-blown Reiter's syndrome, he had 
articular complaints that were completely compatible with 
chronic Reiter's syndrome secondary to Shigella infection 
sustained during service.  Further, an independent medical 
opinion, dated in June 2009, which was sought by the Board, 
indicates that the Veteran's reactive arthritis (formerly 
Reiter's syndrome) was more likely than not etiologically 
related to his shigellosis.  

In regard to the evidence submitted since the December 1988 
rating decision, the Board finds that the VA and private 
medical records, documenting a current disability of Reiter's 
syndrome, when considered with previous evidence of record, 
relates to an unestablished fact necessary to substantiate 
the claim, that is, evidence of a current disability, the 
lack of which was the basis of the denial of the claim by the 
RO in the December 1988 rating decision.  As the evidence is 
new and material evidence, the claim of service connection 
for Reiter's syndrome is reopened.  

As new and material evidence has been presented to reopen the 
claim, the Board will adjudicate the claim on the merits, 
herein below.  

II.  Service Connection On the Merits

Principles of Service Connection

Service connection may be granted for disability resulting 
from injury or disease incurred in or aggravated by active 
military service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  

Service connection may also be granted for disability shown 
after service, when all of the evidence, including that 
pertinent to service, shows that it was incurred in service.  
38 C.F.R. § 3.303(d).  


Service connection may also be warranted for disability 
proximately due to or the result of a service-connected 
disorder and where aggravation of a nonservice-connected 
disorder is proximately due to or the result of a service-
connected disability.  38 C.F.R. § 3.310(a).  

Analysis: Reiter's Syndrome and Arthritic Joint Injury

The Veteran asserts that he has Reiter's syndrome that is 
related to his service-connected shigellosis.  He also claims 
that his arthritic joint damage was likely caused by his 
exposure to Agent Orange in Vietnam, but that he also 
questions whether infectious arthritis has caused his joint 
damage.  He has not identified any specific joints that are 
affected.  Rather, he appears to be claiming that exposure to 
Agent Orange has resulted in a generalized arthritic process 
that has damaged joints or that infectious arthritis was 
incurred in service and has resulted in joint damage.  In 
either case, his claim appears to involve a systemic process, 
and therefore the Board deems the claims of service 
connection for Reiter's syndrome and arthritic joint injury 
to be inextricably intertwined.  This is even more apparent 
when the definition of Reiter's syndrome is considered.  
Reiter's disease or syndrome "is defined as 'a triad of 
symptoms of unknown etiology comprising urethritis 
([inflammation of the urethra]), conjunctivitis, and 
arthritis (the dominant feature) ... chiefly affecting young 
men, and usually running a self limited but relapsing 
course'."  See Tozian v. Derwinski, 3 Vet. App. 268 (1992) 
(citing to Saunders Encyclopedia and Dictionary of Medicine, 
Nursing, and Allied Health 1069 (4th ed. 1987).).  Thus, as 
arthritis is a manifestation of the Reiter's syndrome, the 
claim of service connection for arthritic joint injury should 
be considered in conjunction with the claim of service 
connection for Reiter's syndrome.  

The Veteran entered active service in October 1968.  During 
service, he was hospitalized in September 1969 for nausea, 
vomiting, lower abdominal cramps, and frequent diarrhea.  
Stool cultures s revealed Shigella infection.  He also 
developed a skin rash over the upper thorax, the nature of 
which was unclear.  Both the Shigella infection and skin rash 
responded to therapy.  There is no evidence in the service 
treatment records to show that the Veteran was diagnosed with 
or treated for Reiter's syndrome, arthritis, or a disability 
related to an arthritic joint process.  

The Veteran was discharged from service in April 1970.  He 
underwent a VA examination in July 1973, at which time his 
musculoskeletal system was evaluated to have full range of 
motion in the spine and all joints without pain.  

VA records include various medical opinions pertaining to 
whether or not the Veteran has Reiter's syndrome.  Citing to 
the lack of uveitis and the presence of some dysuria that was 
probably better explained as due to prostate enlargement than 
to a reactive arthritic disease, the VA examiner in April 
2005 stated that the Veteran did not appear to have Reiter's 
syndrome.  In September 2005, another VA examiner did not 
rule out the possibility that the Veteran had Reiter's 
syndrome.  However, that examiner at the time of a VA 
examination in January 2007, after pelvic X-rays were 
reviewed, expressed the opinion that it was less likely than 
not that the Veteran had Reiter's syndrome.  He also remarked 
that he was not aware of Reiter's syndrome specifically 
following shigellosis, and therefore believed that the 
Veteran's lumbosacral spine disabilities were related to 
trauma in service.  

A private physician, R. B., M.D., in March 2008, stated that 
the Veteran did not have full-blown Reiter's syndrome, which 
includes ophthalmologic complications and a urethritis, but 
such manifestations are not required to make the diagnosis.  
The physician expressed the opinion that the Veteran had 
articular complaints that were completely compatible with 
chronic Reiter's syndrome secondary to Shigella infection 
sustained during service.  

In view of the conflicting medical opinions, the Board sought an 
independent medical opinion from a specialist in rheumatology, to 
address the following questions:  (1) Does the factual evidence 
of record support a diagnosis of Reiter's syndrome, including the 
type of spondyloarthropathy that is associated therewith?, and if 
so, (2) is it more likely than not, at least as likely as not, or 
less likely than not that the Veteran's Reiter's syndrome is 
etiologically related to the in-service diagnosis of shigellosis?  
The specialist was asked to include a discussion regarding HLA-
B27 and "reactive" arthritis.  



In a report dated in June 2009, an independent medical 
specialist in rheumatology stated that Shigella was a 
pathogen known to be associated with reactive arthritis 
(formerly Reiter's syndrome) and that there were no specific 
laboratory tests for reactive arthritis although some 
Caucasian patients may be positive for the HLA-B27 gene.  She 
concluded that the factual evidence supported a diagnosis of 
reactive arthritis without features of spondyloarthropathy, 
and that it was more likely than not that the Veteran's 
reactive arthritis was etiologically related to the in-
service diagnosis of Shigellosis.  

Historically, it is noted that in a rating decision in July 
1973, service connection for residuals of Shigella infection 
was established.  Currently, service connection for 
shigellosis with irritable bowel syndrome is in effect.  
Subsequent rating decisions also established service 
connection for disabilities of such major joints as both 
knees, lumbar spine, right elbow, and both shoulders, which 
are manifested by arthritis.  The RO acknowledged that some 
of these joints are shown to have been associated with trauma 
during service, such as the lumbosacral spine and knee.  
Nevertheless, an independent medical expert in June 2009 
discussed the comorbidity of traumatic arthritis and reactive 
arthritis (Reiter's syndrome) with regard to certain joints.      

Thus, while there is conflicting medical evidence in the file 
that weighs both for and against the Veteran's claims for 
service connection for Reiter's syndrome and arthritic joint 
injury, the Board finds that the comprehensive review and 
discussion of the independent medical specialist in June 2009 
is particularly probative of the issues at hand and entitled 
to great weight.  Accordingly, there is competent evidence to 
support the claims that Reiter's syndrome and an arthritic 
joint condition are etiologically related to service-
connected shigellosis.  As the claimed conditions are 
proximately due to a service-connected disability, there is a 
basis of entitlement to secondary service connection under 
38 C.F.R. § 3.310.  



III.  Higher Ratings

Principles of Evaluating Disabilities

Disability evaluations are determined by the application of 
VA's Schedule for Rating Disabilities (Rating Schedule), 38 
C.F.R. Part 4 (2007).  The percentage ratings contained in 
the Rating Schedule represent, as far as can be practicably 
determined, the average impairment in earning capacity 
resulting from diseases and injuries incurred or aggravated 
during military service and their residual conditions in 
civil occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
for that rating.  Otherwise the lower rating will be 
assigned.  38 C.F.R. § 4.7.  

The Board will consider whether separate ratings may be 
assigned for separate periods of time based on facts found, a 
practice known as "staged ratings," whether it is an 
initial rating case or not.  Fenderson v. West, 12 Vet. 
App. 119, 126-27 (1999); Hart v. Mansfield, 21 Vet. App. 505 
(2007).

Analysis

Posttraumatic Stress Disorder

When evaluating a mental disorder, the rating agency shall 
consider the frequency, severity, and duration of psychiatric 
symptoms, the length of remissions, and the veteran's 
capacity for adjustment during periods of remission.  The 
rating agency shall assign an evaluation based on all the 
evidence of record that bears on occupational and social 
impairment rather than solely on the examiner's assessment of 
the level of disability at the moment of the examination.  



Further, when evaluating the level of disability from a 
mental disorder, the rating agency shall consider the extent 
of social impairment, but shall not assign an evaluation 
based solely on the basis of social impairment.  The focus of 
the rating process is on industrial impairment from the 
service-connected psychiatric disorder, and social impairment 
is significant only insofar as it affects earning capacity.  
38 C.F.R. §§ 4.126, 4.130 (2006).

Posttraumatic stress disorder is evaluated under 38 C.F.R. § 
4.130, Diagnostic Code 9411.  Ratings are assigned according 
to the manifestation of particular symptoms.  However, the 
use of the term "such as" in 38 C.F.R. § 4.130 demonstrates 
that the symptoms after that phrase are not intended to 
constitute an exhaustive list, but rather are to serve as 
examples of the type and degree of the symptoms, or their 
effects, that would justify a particular rating.  Mauerhan v. 
Principi, 16 Vet. App. 436 (2002).  Accordingly, the evidence 
considered in determining the level of impairment from 
posttraumatic stress disorder under 38 C.F.R. § 4.130 is not 
restricted to the symptoms provided in Diagnostic Code 9411.  
Instead, VA must consider all symptoms of a claimant's 
condition that affect the level of occupational and social 
impairment, including, if applicable, those identified in the 
DSM-IV (American Psychiatric Association: Diagnostic and 
Statistical Manual of Mental Disorders (4th ed. 1994)).  Id.

Under 38 C.F.R. § 4.130, Diagnostic Code 9411, to satisfy the 
criteria for a higher rating of 50 percent, there must be 
occupational and social impairment with reduced reliability 
and productivity due to such symptoms as: flattened affect; 
circumstantial, circumlocutory, or stereotyped speech; panic 
attacks more than once a week; difficulty in understanding 
complex commands; impairment of short- and long-term memory 
(e.g., retention of only highly learned material, forgetting 
to complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; difficulty in 
establishing and maintaining effective work and social 
relationships.



A 70 percent rating is assigned for occupational and social 
impairment, with deficiencies in most areas, such as work, 
school, family relations, judgment, thinking, or mood, due to 
such symptoms as: suicidal ideation; obsessional rituals 
which interfere with routine activities; speech 
intermittently illogical, obscure, or irrelevant; near-
continuous panic or depression affecting the ability to 
function independently, appropriately and effectively; 
impaired impulse control (such as unprovoked irritability 
with periods of violence); spatial disorientation; neglect of 
personal appearance and hygiene; difficulty in adapting to 
stressful circumstances (including work or a worklike 
setting); inability to establish and maintain effective 
relationships.

A 100 percent rating is assigned for total occupational and 
social impairment, due to such symptoms as: gross impairment 
in thought processes or communication; persistent delusions 
or hallucinations; grossly inappropriate behavior; persistent 
danger of hurting self and others; intermittent inability to 
perform activities of daily living (including maintenance of 
minimal personal hygiene); disorientation to time or place; 
memory loss for names of close relatives, own occupation, or 
own name.

At the outset, the Board notes that Global Assessment of 
Functioning (GAF) is a scale reflecting the "psychological, 
social, and occupational functioning in a hypothetical 
continuum of mental health-illness."  DSM-IV, p.32.  GAF 
scores ranging from 61 to 70, for example, reflect some mild 
symptoms (e.g., depressed mood and mild insomnia) or some 
difficulty in social, occupational, or school functioning 
(e.g., occasional truancy, or theft within the household), 
but generally functioning pretty well, has some meaningful 
interpersonal relationships.  Scores ranging from 51 to 60 
reflect moderate symptoms (e.g., flat affect and 
circumstantial speech, occasional panic attacks) or moderate 
difficulty in social, occupational, or school functioning 
(e.g., few friends, conflicts with peers or co-workers).  
Scores ranging from 41 to 50 reflect serious symptoms (e.g., 
suicidal ideation, severe obsessional rituals, frequent 
shoplifting) or any serious impairment in social, 
occupational or school functioning (e.g., no friends, unable 
to keep a job).  See Carpenter v. Brown, 8 Vet. App. 240, 242 
(1995).

The record, which is primarily comprised of VA outpatient 
reports and a VA examination report, shows that the Veteran's 
assigned GAF score ranged from 41 to 50 (indicating serious 
disability) with most scores in the 45 to 49 range.  Thus, 
the scores have remained relatively static within the same 
range throughout the appeal period.  Accordingly, a single 
evaluation, rather than "staged ratings" as will be noted 
herein below, is proper from the effective date of service 
connection.  In any event, the Board notes that a disability 
rating depends on evaluation of all the evidence, and an 
examiner's classification of the level of a psychiatric 
impairment, by words or by a GAF score, is to be considered 
but is not determinative of the percentage disability rating 
to be assigned.  38 C.F.R. § 4.126.

The Veteran's posttraumatic stress disorder has been rated 30 
percent under 38 C.F.R. § 4.130, Diagnostic Code 9411, ever 
since the effective date of service connection in July 2003.  
After reviewing the complete record, the Board finds that the 
evidence supports the assignment of a 50 percent schedular 
rating.

The pertinent records include VA outpatient treatment records 
dated from October 2003 to June 2006.  Since the effective 
date of service connection, such evidence reflects that the 
Veteran's posttraumatic stress disorder symptoms have 
affected his everyday life and his ability to function to a 
degree that more nearly approximates the schedular criteria 
for a 50 percent rating under Code 9411.  See Mauerhan v. 
Principi, 16 Vet. App. 436 (2002).  That is, the evidence 
shows that his psychiatric symptomatology was of such extent, 
severity, depth, and persistence as to have been productive 
of occupational and social impairment with reduced 
reliability and productivity, and difficulty in establishing 
and maintaining effective relationships, thus warranting a 50 
percent schedular rating under Code 9411 since the effective 
date of service connection.  



Overall, the clinical evidence from VA consultations, 
outpatient treatment, and compensation examination 
demonstrates the following about the Veteran, in relation to 
his posttraumatic stress disorder:  he was alert and 
oriented; his speech was logical and goal-directed; he was 
well groomed; his thought process and content were within 
normal limits; his judgment was adequate for self-care; there 
was no suicidal or homicidal intent reported; he primarily 
manifested symptoms of anxiety and episodic bouts of 
depression (which has also been associated with chronic pain 
from musculoskeletal disabilities); he had sleep difficulties 
due in part to increased intrusive nightmares; and at times 
he had anger management problems and episodic bouts of poor 
concentration.  In April 2004, it was noted that the Veteran 
was very sociable, but other records indicate that he tended 
to be socially avoidant.  He maintained full time employment 
in sales.  In December 2003, he was noted to have been high 
functioning in some areas, as he had been a supervisor with 
the Special Olympics program and had worked with the "Make a 
Wish" organization.  

The VA examiner in January 2007 stated that the severity of 
the Veteran's symptoms was judged to be moderate, although 
his adapted functioning was fairly good, and that there was 
no evidence that the symptoms precluded activities of daily 
living.  In sum, the severity of the Veteran's posttraumatic 
stress disorder is such that a 50 percent schedular rating is 
warranted.

The Board moreover finds that the record overall reflects 
few, if any, symptoms of posttraumatic stress disorder that 
typify a 70 percent disability rating under the evaluation 
criteria.  For instance, there is little or no objective 
evidence of suicidal ideation, obsessional rituals that 
interfere with routine activities, illogical or obscure 
speech, near-continuous panic affecting the ability to 
function independently and appropriately, spatial 
disorientation, neglect of personal appearance and hygiene, 
and inability to establish and maintain effective 
relationships.  The medical record does not show that any of 
the foregoing symptoms, or any other symptoms of the same 
type and degree, is clinically present.  Rather, as 
previously noted, the Veteran is not shown to have suicidal 
or homicidal ideation or speech difficulty.  Further, he is 
alert and oriented and takes care of his personal appearance.  

While the evidence indicates that the Veteran has tended to 
be socially avoidant, he nevertheless has maintained a full-
time position in sales.  Although the GAF scores signify 
serious symptoms or serious impairment, with scores mostly in 
the 45 to 49 range, the objective findings on outpatient 
visits and at the time of a compensation examination do not 
demonstrate that the Veteran's symptoms meet the criteria for 
a 70 percent rating.  

Although the evidence clearly demonstrates that the Veteran 
has significant social and occupational impairment 
attributable to posttraumatic stress disorder since the 
effective date of service connection, by and large his 
symptomatology is not consistent with the criteria for a 70 
percent disability rating under Diagnostic Code 9411.

As this is an initial rating case, the Board has taken into 
consideration "staged ratings" for various periods of time 
since service connection was established.  Fenderson v. West, 
12 Vet. App. 119 (1999).  However, the evidence shows that 
the Veteran's posttraumatic stress disorder has been 50 
percent disabling from the effective date of service 
connection in July 2003.

Lumbar Spine Strain

The service-connected lumbar spine strain is currently rated 
as 20 percent disabling under 38 C.F.R. § 4.71a, Diagnostic 
Code 5243 (effective September 26, 2003).  

The Veteran filed his claim for a higher rating in September 
2001, and during the period considered in his appeal, the 
regulations pertaining to evaluating disabilities of the 
spine were revised, effective September 23, 2002 and again 
effective on September 26, 2003. When the rating criteria are 
amended during the course of the appeal, the Board considers 
both the old and the current schedular criteria because, 
should an increased rating be warranted under the revised 
criteria, that award may not be made effective before the 
effective date of the change.  VAOPGCPREC 3-2000.

In this case, the pertinent medical evidence consists of VA 
examinations conducted in April 2003, April 2005, and January 
2007, as well as VA outpatient treatment records.

Criteria effective prior to September 23, 2002

Under the "old" rating criteria for 38 C.F.R. § 4.71a, 
Diagnostic Code 5010, arthritis due to trauma established by 
X-ray findings is rated as degenerative arthritis on the 
basis of limitation of motion under the appropriate 
diagnostic code for the specific joint involved.  VA X-rays 
of the lumbosacral spine in April 2003 and January 2007 
support the finding of degenerative joint changes.  

Under 38 C.F.R. § 4.71a, Diagnostic Code 5292, for evaluating 
limitation of motion of the lumbar spine, the criteria for 
the next higher rating, 40 percent, requires severe 
limitation of motion.  

The medical evidence does not show that the Veteran's lumbar 
spine is more than moderately limited in motion.  For 
example, at the time of a VA examination in April 2003, the 
range of motion of the lumbar spine was as follows:  95 
degrees of forward flexion, 5 degrees of extension, 15 
degrees of lateral flexion, and 20 degrees of rotation, all 
limited by pain.  At the time a VA examination in April 2005, 
it was noted that although the lumbar spine was tender about 
L3-4, there was no limitation of motion noted.  At the time a 
VA examination in January 2007, the range of motion of the 
lumbar spine was as follows:  60 degrees of forward flexion, 
10 degrees of extension, 20 degrees of lateral flexion, and 
30 degrees of rotation, all limited by pain without radicular 
complaint.  At the time a VA examination in April 2007, the 
range of motion of the lumbar spine was as follows: 70 
degrees of forward flexion, 0 degrees of extension, 10 
degrees of lateral flexion, and 10 degrees of rotation.  VA 
outpatient records do not reflect severe limitation of motion 
of the lumbar spine.  Thus, the evidence most consistently 
shows that the Veteran's lumbar spine is moderately limited 
in motion. Accordingly, the criteria for a rating higher than 
20 percent under Diagnostic Code 5292 are not satisfied.  

In furnishing range of motion findings, consideration was 
given to increased pain with motion.  Some of the VA 
examiners offered comments in that regard, as in April 2003 
and January 2007.  The VA examiner in April 2003 noted 
fatigability and loss of range of motion with repetition, but 
did not indicate the additional loss in terms of degrees.  
The VA examiner in January 2007 indicated that there was no 
additional limitation following repetitive use, and stated 
that repetition in fact appeared to increase the Veteran's 
range of motion.  Further, there was no additional limitation 
noted during flare-ups either.  Thus, while overall there was 
additional functional impairment shown due to pain on motion, 
which at times was manifested by further limitation of motion 
of the lumbar spine, the estimates or findings of such 
impairment were not more than moderate in degree.  Throughout 
the period of the appeal, the Board finds that overall there 
is no objective evidence to show that pain on use or during 
flare-ups results in additional functional limitation to the 
extent that the lumbar spine is severely limited in motion 
under Diagnostic Code 5292.  38 C.F.R. §§ 4.40, 4.45, 4.59; 
DeLuca v. Brown, 8 Vet. App. 202 (1995).

In regard to consideration of other criteria, the Board notes 
that the Veteran's service-connected disability is lumbar 
spine strain.  The VA examiner in January 2007, however, 
specifically found that both the Veteran's chronic lumbar 
strain and his "degenerative disk disease" were related to 
trauma sustained during service.  It is noted, however, that 
X-rays of the lumbar spine at the time of the April 2005 VA 
examination noted osteophytic changes through the lumbar 
spine, with some evidence of sclerosis, but lumbar disc 
spaces were within normal limits.  Moreover, X-rays of the 
lumbosacral spine at the time of the January 2007 VA 
examination showed vertebral body spurs throughout the lumbar 
spine and degenerative changes in some facet joints; there 
was no finding in regard to any abnormality of disc spaces.  
In other words, there is no objective finding on any scan to 
support a degenerative disc condition.  



In any case, the Board will consider evaluating the lumbar 
spine disability under provisions relevant to intervertebral 
disc syndrome.  In that regard, under the "old" rating 
criteria for rating intervertebral disc syndrome, the 
criteria for the next higher rating, 40 percent, are evidence 
of severe recurring attacks with intermittent relief.  38 
C.F.R. § 4.71a, Diagnostic Code 5293.  The objective 
evidence, however, does not show that the Veteran meets these 
criteria for the period covered in this appeal.  

At the time of the April 2003 VA examination, sensation and 
other neurological examinations were unremarkable.  The VA 
examiner in January 2007, while noting the Veteran's 
complaints of pain radiating into the buttock and the left 
leg going to sleep if he sat for a significant length of 
time, remarked that no neurological deficits could be 
demonstrated on examination.  VA outpatient records do not 
show neurologic findings that would be equivalent to severe 
recurring attacks with intermittent relief.

In the Board's judgment, the foregoing findings, particularly 
in the absence of severe recurring attacks with intermittent 
relief, do not show that the Veteran's lumbar spine 
disability more nearly approximates or equates to severe 
intervertebral disc syndrome to warrant a rating higher than 
20 percent under Diagnostic Code 5293, even considering pain 
on movement, pain on use, or pain during flare-ups.  38 
C.F.R. §§ 4.40, 4.45, 4.59; DeLuca v. Brown, 8 Vet. App. 202 
(1995).

Other applicable rating criteria effective prior to September 
2002 consist of 38 C.F.R. § 4.71a, Diagnostic Code 5295 
(2002), for evaluating lumbosacral strain.  Under this code, 
the criteria for the next higher rating, 40 percent, are 
severe lumbosacral strain with listing of whole spine to 
opposite side, positive Goldthwait's sign, marked limitation 
of forward bending in standing position, loss of lateral 
motion with osteoarthritic changes, or narrowing or 
irregularity of joint space, or some of the above with 
abnormal mobility on forced motion.  38 C.F.R. § 4.71a, 
Diagnostic Code 5295 (2002).



As noted previously, the record shows that the Veteran's 
lumbar spine is limited in motion, but not to the degree 
contemplated under Code 5295 for a 40 percent rating.  
Further, there was no showing of listing of the whole spine 
to the opposite side.  While X-rays of the lumbar spine 
confirm degenerative changes, there is no consistent 
objective evidence of abnormal mobility on forced motion due 
to low back disability (any difficulty in ambulation was 
attributed to a knee condition).  There was also no finding 
of a positive Goldthwait's sign.  Thus, the findings do not 
more nearly approximate or equate to severe low back strain 
to warrant a rating higher than 20 percent under Diagnostic 
Code 5295, even considering pain on movement, pain on use, or 
pain during flare-ups.  38 C.F.R. §§ 4.40, 4.45, 4.59; DeLuca 
v. Brown, 8 Vet. App. 202 (1995).  

In short, the Veteran's lumbar spine disability does not meet 
the criteria in effect prior to September 23, 2002, for a 
rating in excess of 20 percent.

Criteria effective on September 23, 2002

The criteria for rating limitation of motion of the lumbar 
spine and lumbosacral strain, as in effect prior to September 
23, 2002, remained the same, despite other revisions to the 
rating criteria that were made effective on September 23, 
2002.

The criteria for rating intervertebral disc syndrome were 
revised, effective on September 23, 2002.  Under the revised 
criteria, intervertebral disc syndrome is to be rated based 
either on the total duration of incapacitating episodes over 
the past 12 months or by combining under 38 C.F.R. § 4.25 the 
separate ratings for chronic orthopedic and neurologic 
manifestations, whichever method results in the higher 
rating.  38 C.F.R. § 4.71a, Diagnostic Code 5293.

Intervertebral disc syndrome with incapacitating episodes 
having a total duration of at least 2 weeks but less than 4 
weeks during the past 12 months warrants a 20 percent rating.  
Intervertebral disc syndrome with incapacitating episodes 
having a total duration of at least 4 weeks but less than 6 
weeks during the past 12 months warrants a 40 percent rating.  
38 C.F.R. § 4.71a, Diagnostic Code 5293 (effective September 
23, 2002).

For purposes of a rating under Diagnostic Code 5293, an 
incapacitating episode is a period of acute signs and 
symptoms due to intervertebral disc syndrome that requires 
bed rest prescribed by a physician and treatment by a 
physician.  "Chronic orthopedic and neurologic 
manifestations" means orthopedic and neurologic signs and 
symptoms resulting from intervertebral disc syndrome that are 
present constantly, or nearly so.  

With respect to the revised rating criteria, relevant VA 
medical records do not show that a physician has prescribed 
the Veteran bed rest for his lumbar spine disability at any 
time since the effective date of the revised criteria, and 
the Veteran has not claimed such.  The VA examiner in January 
2007 moreover stated that the Veteran has not had 
incapacitating episodes in the last 12 months.  

In considering whether a higher rating would result after 
combining the separate evaluations of the chronic orthopedic 
and neurologic manifestations of the Veteran's lumbar spine 
disability, the Board concludes that a higher rating would 
not result.  As previously discussed, the Veteran's chronic 
orthopedic manifestations are no more than 20 percent 
disabling under Diagnostic Codes 5292, 5295, 5003, and 5010.  
It is noted that any pain localized to the lower spine region 
has already been evaluated under chronic orthopedic 
manifestations, and to separately rate back pain as a 
neurologic manifestation would violate the rule against 
pyramiding.  See 38 C.F.R. § 4.14.

In regard to chronic neurologic manifestations of the lower 
back disability, the medical evidence does not show that the 
Veteran has such deficits that could be characterized as 
being present constantly, or nearly so.  The neurologic 
evaluation at the time of VA examinations were typically 
normal including on the most recent examination in January 
2007.



The evaluation criteria for neurologic impairment are as 
follows.  In regard to peripheral nerve (sciatic nerve) 
injuries, a 10 percent evaluation requires mild incomplete 
paralysis.  The next higher rating, 20 percent, requires 
moderate incomplete paralysis.  38 C.F.R. §§ 4.123, 4.124, 
4.124a, Diagnostic Codes 8520.  It is noted that the term 
"incomplete paralysis" indicates a degree of lost or 
impaired function that is substantially less than that which 
is described in the criteria for an evaluation for complete 
paralysis of this nerve, whether the less than total 
paralysis is due to the varied level of the nerve lesion or 
to partial nerve regeneration.  When the involvement is 
wholly sensory, the rating should be for the mild, or at 
most, the moderate degree.  The ratings for the peripheral 
nerves are for unilateral involvement; when bilateral the 
rating should include the application of the bilateral 
factor.  38 C.F.R. § 4.124a.

For such other nerves as the external popliteal nerve (common 
peroneal), internal popliteal nerve (tibial), and anterior 
crural nerve (femoral), incomplete paralysis warrants a 10 
percent rating when mild, 20 percent rating when moderate, 
and 30 percent rating when severe.  38 C.F.R. § 4.124a, 
Diagnostic Codes 8521, 8524, 8526.  The posterior tibial 
nerve is evaluated as 10 percent disabling for either mild or 
moderate incomplete paralysis, and as 20 percent disabling 
for severe incomplete paralysis.  38 C.F.R. § 4.124a, 
Diagnostic Code 8525.  

Moderate incomplete paralysis is required for a compensable 
(10 percent) rating for the musculocutaneous nerve 
(superficial peroneal) and anterior tibial nerve (deep 
peroneal).  38 C.F.R. § 4.124a, Diagnostic Codes 8522, 8523.  
Severe to complete paralysis is required for a compensable 
(10 percent) rating for the internal saphenous nerve, 
obturator nerve, external cutaneous nerve of the thigh, and 
ilio-inguinal nerve.  38 C.F.R. § 4.124a, Diagnostic Codes 
8527, 8528, 8529, 8530.

In this case, as discussed previously, the VA medical 
evidence shows that the Veteran has not demonstrated chronic 
neurologic deficits in his lower extremities, which on the 
whole has not disclosed any evidence of radiculopathy.  The 
VA examiner in January 2007, for example, found limitations 
in the lumbar area with regard to pain on motion without 
radicular complaint, and concluded that neurologic deficits 
were not demonstrated.  

In consideration of these findings, it is the Board's 
judgment that the Veteran does not manifest chronic 
neurologic deficiencies.  Accordingly, the objective medical 
evidence does not support a higher rating on account of 
neurologic manifestations, when combined (see 38 C.F.R. § 
4.25) with orthopedic manifestations, under the revised 
version of Diagnostic Code 5293 effective on September 23, 
2002.

Criteria effective on September 26, 2003

The revised criteria effective on September 26, 2003 are for 
application with or without symptoms such as pain (whether or 
not it radiates), stiffness, or aching in the area of the 
spine affected by residuals of injury or disease.  38 C.F.R. 
§ 4.71a, the General Rating Formula for Diseases and Injuries 
of the Spine.

Effective September 26, 2003, the criteria for rating 
lumbosacral strain were revised.  Under the revised or 
current version, the criteria for the next higher rating, 40 
percent, are forward flexion of the thoracolumbar spine to 30 
degrees or less; or where there is favorable ankylosis of the 
entire thoracolumbar spine.  38 C.F.R. § 4.71a, Diagnostic 
Codes 5237 (lumbosacral strain) and 5242 (degenerative 
arthritis of the spine (effective September 26, 2003).

The revised or current criteria under the General Rating 
Formula for Diseases and Injuries of the Spine provide that 
normal forward flexion of the thoracolumbar spine is zero to 
90 degrees, extension is zero to 30 degrees, left and right 
lateral flexion are zero to 30 degrees, and left and right 
lateral rotation are zero to 30 degrees.  The combined range 
of motion refers to the sum of the range of forward flexion, 
extension, left and right lateral flexion, and left and right 
rotation.  The normal combined range of motion of the 
thoracolumbar spine is 240 degrees.  Ankylosis is a condition 
in which the entire thoracolumbar spine is fixed in flexion 
or extension.



The record, as discussed previously, shows that the Veteran 
has more than 30 degrees of forward flexion, and there is no 
ankylosis of the thoracolumbar spine, even when considering 
pain on movement, pain on use, or pain during flare-ups.  38 
C.F.R. §§ 4.40, 4.45, 4.59; DeLuca v. Brown, 8 Vet. App. 202 
(1995).  Therefore, a higher rating is not warranted under 
Code 5237 or Code 5242.

The General Rating Formula for Diseases and Injuries of the 
Spine also provides that any associated objective neurologic 
abnormalities are evaluated separately under an appropriate 
diagnostic code.  The criteria for rating peripheral nerve 
injuries have been provided in the section above, and as 
previously discussed the Board finds that an assignment of a 
separate rating for the neurologic deficits in each lower 
extremity associated with the service-connected lumbar spine 
disability is not in order.  

Effective September 26, 2003, intervertebral disc syndrome is 
rated under either the General Rating Formula for Diseases 
and Injuries of the Spine or the Formula for Rating 
Intervertebral Disc Syndrome Based on Incapacitating 
Episodes, whichever results in the higher rating.

The old rating criteria, as applied to the facts of this 
case, have been discussed and considered.  The revised or 
current rating formula consists essentially of the criteria 
for rating intervertebral disc syndrome that were revised 
effective on September 23, 2002, and considered.  As 
previously discussed and considered, the medical evidence of 
record does not contain objective findings of incapacitating 
episodes having a total duration of at least four weeks 
during the past twelve months since the effective date of the 
regulatory revisions pertaining to intervertebral disc 
syndrome.  Therefore, a higher rating is not warranted under 
the revised or current Diagnostic Code 5243, as it pertains 
to incapacitating episodes.

In sum, application of the revised or current criteria, 
effective from September 26, 2003, would not result in higher 
ratings for the Veteran's lumbar spine disability.



In conclusion, for the reasons expressed, the preponderance 
of the evidence is against the Veteran's claim for a higher 
rating for lumbar spine strain under the old rating criteria 
effective prior to September 23, 2002 and under the rating 
criteria revised effective in September 23, 2002 and 
September 26, 2003, and to such extent the benefit-of-the- 
doubt standard of proof does not apply. 38 U.S.C.A. § 
5107(b).

Extraschedular Rating

Although the Board is precluded by regulation from assigning 
an extraschedular rating under 38 C.F.R. § 3.321(b)(1) in the 
first instance, the Board is not precluded from considering 
whether the case should be referred to the Director of VA's 
Compensation and Pension Service for such a rating.

The threshold factor for extraschedular consideration is a 
finding that the evidence presents such an exceptional 
disability picture that the available schedular rating for 
the service-connected disability is inadequate.  This is 
accomplished by comparing the level of severity and 
symptomatology of the service-connected disability with the 
established criteria.  If the criteria reasonably describe 
the Veteran's disability level and symptomatology, then the 
Veteran's disability picture is contemplated by the Rating 
Schedule, and the assigned schedular evaluation is, 
therefore, adequate, and referral for an extraschedular 
rating is not required.  Thun v. Peake, 22 Vet. App. 111 
(2008).

In this case, comparing the Veteran's current disability 
level and symptomatology of his posttraumatic stress disorder 
and lumbar spine strain to the Rating Schedule, the degree of 
disability is contemplated by the Rating Schedule and the 
assigned schedular rating is, therefore, adequate, and no 
referral for an extraschedular rating is required under 38 
C.F.R. § 3.321(b)(1).  




ORDER

As new and material evidence has been presented, the claim of 
service connection for Reiter's syndrome, secondary to 
service-connected shigellosis, is reopened, and on the merits 
of the claim, service connection for Reiter's syndrome is 
granted.  

Service connection for arthritic joint injury is granted.  

An initial 50 percent rating for posttraumatic stress 
disorder is granted.  

An initial rating higher than 20 percent for lumbar spine 
strain is denied.    


REMAND

Regarding the issue of service connection for hearing loss, 
under the duty to assist additional evidentiary development 
is needed.  

As noted in the November 2006 Board remand, VA records dated 
in December 2004 reference the Veteran having bilateral 
sensorineural hearing loss and a VA examination.  An October 
2004 VA examination report in the file belonged to another 
Veteran, so the RO was directed to obtain the Veteran's 
examination report, or if unavailable or insufficient, to 
arrange for the Veteran to undergo another examination.  It 
is unclear still whether there is a 2004 VA examination 
report available. 



As for the January 2007 VA examination, it does not show that 
the Veteran has a hearing loss disability in the right ear 
for VA purposes under 38 C.F.R. § 3.385.  A previous VA 
audiological examination in January 2001 shows that both ears 
meet the VA standard for hearing loss disability.   Moreover, 
the VA examiner in January 2007 was unable to render an 
opinion regarding etiology of hearing loss without resorting 
to speculation.  In order to clarify the diagnosis, the case 
is REMANDED for the following action:

1.  Afford the Veteran a VA 
audiological examination to determine 
whether he meets the VA regulatory 
standard of 38 C.F.R. § 3.385 for 
hearing loss in each ear.  The examiner 
is asked to furnish an opinion as to 
whether it is at least as likely as not 
that any current hearing loss that 
meets the VA regulatory standard of 
38 C.F.R. § 3.385 is consistent with 
the circumstances relating to the 
Veteran's experiences, including 
exposure to combat in Vietnam.  

The examiner is asked to comment on the 
clinical significance of the following:  

The absence of any report 
contemporaneous with service of 
hearing loss complaints or 
findings (on the separation 
physical examination, the 
whispered voice test was within 
normal limits for both ears); the 
Veteran's post-service 
occupational history in relation 
to noise exposure; the report of a 
VA examiner in January 2001, in 
which bilateral sensorineural 
hearing loss noted; the report of 
a VA examiner in April 2001, which 
indicates that the Veteran's claim 
of hearing loss secondary to 
acoustic trauma in service was not 
supported by the records; 

and that a report of a VA examiner 
in January 2007 indicates that the 
Veteran had hearing loss 
disability for VA purposes in the 
left ear only and that an opinion 
as to whether the sensorineural 
hearing loss was related to 
acoustic trauma in service could 
not be rendered without resort to 
speculation. 

In formulating the opinion, the term 
"at least as likely as not" does not 
mean "within the realm of 
possibility."  Rather, it means that 
the weight of the medical evidence both 
for and against the causation is so 
evenly divided that it is as medically 
sound to find in favor of causation as 
it is to find against causation. 

The claims folder must be forwarded to 
the examiner for review in connection 
with the examination. 

2.  After the development requested has 
been completed, adjudicate the claim.  
If benefit sought remains denied, 
furnish the Veteran and his 
representative a supplemental statement 
of the case and return the case to the 
Board.

The Veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).






This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by 
the United States Court of Appeals for Veterans Claims for 
additional development or other appropriate action must be 
handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 
7112 (West Supp. 2009).



______________________________________________
George E. Guido Jr.
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


